Tilghman C. J.
I regret that the plaintiff should be put-fa inconvenience by .an omission of this, kiwi, but I do not see hqw, such a paper can be admitted as evidence of -a survey. AS tp one-half of the lipes, there is no direction of cours.e, nqr any distance.. If the quantity of land- bad been mentioned, fhere might .have been some possibility of making out the sürvey. But ns it stands there is no certainty to. what land the plaintiff would be entitled. I am of opinion, therefore, that.the judgment should.Jye reyersed^nd a venire facias de novo awarded: and in this opinion the late Judge Bracken-ridge concurred, as appears by a note in his hand-writing delivered to me before his death. At the same time I cannot held expressing my hope and belief, that by a careful examination of the deputy surveyor’s papers, the plaintiff will he enabled to produce satisfactory evidence of a survey.
Yeates J. was sick and absent.
Gibson J. concurred.
Judgment reversed, and a venire facias de novo awarded.